Exhibit 10.1
 
SECURITIES EXCHANGE AGREEMENT AND PLAN OF MERGER
 
This SECURITIES EXCHANGE AGREEMENT AND PLAN OF MERGER (the “Agreement”), is made
as of February 3, 2014, between UNIVERSAL RESOURCES, a Nevada corporation
(formerly GLOBAL IMMUNE TECHNOLOGIES, INC., a Wyoming corporation), (the
“Parent”), GIMU Acquisition, Inc., a Nevada corporation, a wholly owned
subsidiary of Parent (the “Merger Sub”) and each of the individuals named below
who are all of the shareholders of MEEKOM GOLD EXCHANGE and REFINERY CORP.
LIMITED (the “Company”), a Solomon Islands Corporation and have executed this
Agreement, (individually “Shareholder” and collectively “Shareholders”).
 
 
BACKGROUND
 
The Company has one hundred thousand (100,000) shares of Common Stock, no par
value issued and outstanding, 70,000 (70%) shares of which are owned by
Shareholders as set forth on Exhibit A.  The Shareholders will transfer all of
their shares in the Company to Parent in exchange, on a pro rata basis by the
issuance of up to 22,098,380 shares of Convertible Voting Preferred Stock, $0.01
par value of Parent (the “Parent Preferred “Stock”).
 
The Exchange of Company shares for Parent Preferred Stock is intended to be a
tax-free reorganization under Section (368(a)(1)(B) of the Internal Revenue Code
of 1986, as amended.
 
The Board of Directors of Parent has determined that it is in the best interest
of Parent to effectuate the Agreement and has recommended it to Parents
shareholders who have approved the Agreement.
 
Subsequent to the consummation of the exchange, Merger Sub and the Company will
prepare Articles of Conversion to be filed with the Nevada Secretary of State
and the Company will become a Nevada corporation and will be a wholly-owned
subsidiary of Parent.
 
 
ARTICLE I
 
The Exchange
 
SECTION 1.01.  The Exchange.  The Shareholders will transfer their respective
shares in the Company to Parent in consideration for the issuance pro rata of
the Parent Preferred Stock to each shareholder at the Closing as provided in
Section 1.02 in accordance with the procedures hereinafter set forth in Section
1.05 (a).
 
 
1

--------------------------------------------------------------------------------

 
 
SECTION 1.02  Closing.   The closing (“Closing”) of the consummation of the
transactions contemplated by this Agreement (the “Transactions”) will take place
on or before February 10, 2014 (the “Closing Date”), at such location to be
determined by the Company and Parent, or such other date and time as the Parties
may determine.
 
SECTION 1.03  Exchange Ratio.     Each shareholder of the Company will receive
the number of shares determined his percentage in the Company multiplied by the
total number of shares of Parent Preferred Stock to be issued by Parent.
 
SECTION 1.04  Appraisal Rights.    Company Shares issued and outstanding
immediately prior to the Effective Time and held by a holder who has not agreed
to exchange his shares in writing and who is entitled to demand and properly
demands appraisal for such Company Shares in accordance with the NPCC (the
“Dissenting Shares”) shall not be exchanged as provided in Section 1.05 unless
such holder fails to perfect or withdraws or otherwise loses such holder’s right
to appraisal.  If, after the Effective Time, such holder fails to perfect or
withdraws or otherwise loses such holder’s right to appraisal, such Company
Shares shall be treated as if they had been exchanged as of the Effective Time
pursuant to section 1.01, without any interest therefor.  The Company shall give
the Parent prompt notice of any demands received by the Company for appraisal of
Company Shares, and the Parent shall have the right to participate at its own
expense in all negotiations and proceedings with respect to such demands.  The
Company shall not, except with the prior written consent of the Parent, make any
payment with respect to, or settle or offer to settle, any such demands.  
 
SECTION 1.05  Delivery of Consideration.
 
(a) Exchange Procedures.  At the Effective Time, Parent will (i) deliver the
Parent Preferred Stock in such amounts as set forth on Exhibit A, other than to
those holders of Dissenting Shares not entitled thereto.  Upon (1) the
submission of a Certificate to the Parent and a duly executed letter of
transmittal (the “Letter of Transmittal”) by such Shareholder, which shall
specify that risk of loss and title to the Certificates shall pass, only upon
proper delivery of the Certificates to the Parent, and which shall be in the
form and have such provisions as Parent  may reasonably specify.  If any
Certificate shall have been lost, stolen, or destroyed, upon the making of an
affidavit of that fact by Shareholder claiming such Certificate to be lost,
stolen, or destroyed and, if required by the Parent, the payment of any
reasonable fees, and the posting by such Shareholder of a bond, in such
reasonable amount as the Parent may direct as indemnity against any claim that
may be made against it with respect to such Certificate, the Parent will issue
in exchange for such lost, stolen, or destroyed Certificate, the applicable new
Certificate to which the holder thereof is entitled pursuant to this Article I.
 
(b) No Liens.  At the Closing, the Shareholders shall sell, transfer, convey,
assign, and deliver to the Parent all of the Company Shares free and clear of
all Liens in exchange for the shares of the Parent Preferred Stock.
 
 
2

--------------------------------------------------------------------------------

 
 
(c) No Further Ownership Rights in Company Shares.  The applicable Conversion
Payment delivered upon surrender in exchange for Company Shares in accordance
with the terms hereof shall be deemed to have been delivered in full
satisfaction of all rights pertaining to such Company Shares.  After the
Effective Time there shall be no transfers on the stock transfer books of the
Company of Company Shares issued prior thereto.  Upon the effectiveness of the
Merger, all Company Shares issued prior thereto (other than Dissenting Shares)
shall no longer be outstanding and shall cease to exist, and each Certificate
previously representing any such shares shall represent only the right to
receive the applicable Conversion Payment as described in Section 1.02 subject
to the terms of this Agreement.  If, after the Effective Time, Certificates are
presented to the Surviving Corporation or the Parent for transfer, they shall be
canceled and exchanged as provided in this Article I, except as otherwise
provided by law.
 
(d) Withholding Rights.  Parent shall be entitled to deduct and withhold from
the applicable Conversion Payment otherwise payable pursuant to this Agreement
to any Shareholder immediately prior to the Effective Time, such amounts as
Parent is required to deduct and withhold with respect to the making of such
payment under the Code or any provision of state, local, or foreign tax
law.  Any such withheld amounts shall be timely paid over to the appropriate
Governmental Entity (as defined in Section 2.03).  To the extent that amounts
are so withheld by Parent, such withheld amounts shall be treated for all
purposes of this Agreement as having been paid to relevant Shareholder in
respect of which such deduction and withholding was made by Parent.
 
 
ARTICLE II
 
Representations and Warranties of the Shareholders
 
Each Shareholder hereby represents and warrants to the Parent, severally and not
jointly, as follows:
 
SECTION 2.01.  Good Title.  The Shareholder is the record and beneficial owner,
and has good and marketable title to his Company Shares, with the right and
authority to sell and deliver such Company Shares to Parent as provided
herein.  Such Shareholder owns his Company Shares free and clear of all any and
all liens, claims, encumbrances, preemptive rights, right of first refusal, and
adverse interests of any kind.  Upon registering of the Parent as the new owner
of such Company Shares in the register of the Company, the Parent will receive
good title to such Company Shares, free and clear of all liens, security
interests, pledges, equities, and claims of any kind, voting trusts, agreements
among Shareholders, and other encumbrances (collectively, “Liens”).  The Company
Shares set forth are and will be at Closing, all of the Company Shares of the
Company.
 
SECTION 2.02.  Power and Authority.  All acts required to be taken by the
Shareholder to enter into this Agreement and to carry out the Transactions have
been properly taken.  This Agreement constitutes a legal, valid, and binding
obligation of each Shareholder, enforceable against such Shareholder in
accordance with the terms hereof, subject to bankruptcy, insolvency, and similar
laws of general applicability as to which the Shareholder is subject.  Each
Shareholder has the requisite power and authority to enter into this Agreement
and to consummate the transactions contemplated hereby and otherwise to carry
out such Shareholder’s obligations hereunder.
 
 
3

--------------------------------------------------------------------------------

 
 
SECTION 2.03.  No Conflicts.  No consent, approval, or agreement of any
individual or entity is required to be obtained by the Shareholder in connection
with the execution and performance by such Shareholder of this Agreement or the
execution and performance by the Shareholder of any agreements, instruments, or
other obligations entered into in connection with this Agreement.  The execution
and delivery of this Agreement by the Shareholder and the performance by the
Shareholder of his obligations hereunder in accordance with the terms hereof:
(i) will not require the consent of any third party or any federal, state,
local, or foreign government or any court of competent jurisdiction,
administrative agency or commission or other governmental authority or
instrumentality, domestic or foreign (“Governmental Entity”) under any statutes,
laws, ordinances, rules, regulations, orders, writs, injunctions, judgments, or
decrees (collectively, “Laws”); (ii) will not violate any Laws applicable to
such Shareholder; and (iii) will not violate or breach in any material respect
any contractual obligation to which such Shareholder is a party.
 
SECTION 2.04.  No Finder’s Fee.  Such Shareholder has not created any obligation
for any finder’s, investment banker’s or broker’s fee in connection with the
Transactions that the Company or the Parent will be responsible for paying.
 
SECTION 2.05.  Purchase Entirely for Own Account.  The Parent Preferred Stock
proposed to be acquired by such Shareholder hereunder will be acquired for
investment for his own accounts, and not with a view to immediately resell or
distribute of any part thereof, and the Shareholder has no present intention of
selling or otherwise distributing the Parent Preferred Stock except in
compliance with applicable securities laws.
 
SECTION 2.06.  Available Information.  The Shareholder has such knowledge and
experience in financial and business matters that it is capable of evaluating
the merits and risks of an investment in the Parent.
 
SECTION 2.07.  Non-Registration. The Shareholder understands that neither the
shares of Parent Preferred Stock nor the Common Stock to which it can be
converted, have been registered under the Securities Act of 1933, as amended
(the “Securities Act”) and, if issued in accordance with the provisions of this
Agreement, will be issued by reason of a specific exemption from the
registration provisions of the Securities Act which depends upon, among other
things, the bona fide nature of the investment intent and the accuracy of the
Shareholder’s representations as expressed herein.
 
SECTION 2.08.  Restricted Securities. The Shareholder understands that neither
the Parent Preferred Stock or the Common Stock to which it can be converted, is
characterized as “restricted securities” under the Securities Act inasmuch as
this Agreement contemplates that, if acquired by the Shareholder pursuant
hereto, the Parent Preferred Stock would be acquired in a transaction not
involving a public offering.  The Shareholder further acknowledges that if the
Parent Preferred Stock is issued to the Shareholder in accordance with the
provisions of this Agreement, such Parent Preferred Stock or the Common Stock to
which it can be converted, may not be resold without registration under the
Securities Act or the existence of an exemption therefrom.  The Shareholder
represents that he is familiar with Rule 144 promulgated under the Securities
Act, as presently in effect, and understands the resale limitations imposed
thereby and by the Securities Act.
 
 
4

--------------------------------------------------------------------------------

 
 
SECTION 2.09.  Legends.  It is understood that the shares of Parent Preferred
Stock will bear the following legend or another legend that is similar to the
following:
 
THESE SECURITIES HAVE NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL
ACCEPTABLE TO THE COMPANY TO SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE
REASONABLY ACCEPTABLE TO THE COMPANY.
 
and any legend required by the “blue sky” laws of any state to the extent such
laws are applicable to the securities represented by the certificate so
legended.
 
SECTION 2.10.  Accredited Investor.  Such Shareholder is an “accredited
investor”  within the meaning of Rule 501 under the Securities Act.
 
SECTION 2.11.  Shareholder Acknowledgment.  There is no judgment, decree, or
order against the Shareholder that could prevent, enjoin, alter, or delay any of
the Transactions contemplated by this Agreement.  The Shareholder is aware of
the Company’s business affairs and financial condition and has reached an
informed and knowledgeable decision to sell the Company Shares.  The Shareholder
has access to and has reviewed the Parent’s filings with the Securities and
Exchange Commission, at WWW.SEC.GOV, including the “Risk Factors” contained
therein.
 
 
5

--------------------------------------------------------------------------------

 
 
ARTICLE III
 
Representations and Warranties of the Company
 
The Company, and each shareholder severally and not jointly, represent and
warrant to the Parent, except as set forth in a schedule (the “Company
Disclosure Schedule”), as follows:
 
SECTION 3.01.  Organization, Standing, and Power.  The Company is duly
incorporated or organized, validly existing, and in good standing under the laws
of the Companies Act 2009 of the Solomon Islands and has the corporate power and
authority and possesses all governmental franchises, licenses, permits,
authorizations, and approvals necessary to enable it to own, lease, or otherwise
hold its properties and assets and to conduct its businesses as presently
conducted, other than such franchises, licenses, permits, authorizations, and
approvals the lack of which, individually or in the aggregate, has not had and
would not reasonably be expected to have a material adverse effect on the
financial position, assets, property, business or operations of the Company, a
material adverse effect on the ability of the Company to perform its obligations
under this Agreement or on the ability of the Company to consummate the
Transactions (a “Company Material Adverse Effect”).  The Company is duly
qualified to do business in each jurisdiction where the nature of its business
or its ownership or leasing of its properties make such qualification necessary,
except where the failure to so qualify would not reasonably be expected to have
a Company Material Adverse Effect.  The Company has delivered to the Parent true
and complete copies of the articles of organization and bylaws of the Company,
each as amended to the date of this Agreement (as so amended, the “Company
Charter Documents”).
 
SECTION 3.02.  Capital Structure.  The authorized capital structure of the
Company consists of 100,000 shares of common stock, no par value of which
100,000 shares are outstanding.  Other than the Company Shares, no other shares
of the Company are issued, reserved for issuance, or outstanding. All
outstanding shares of the Company are duly authorized, validly issued, fully
paid, and non-assessable and not subject to or issued in violation of any
purchase option, call option, right of first refusal, preemptive right,
subscription right, or any similar right under any provision of the applicable
corporate laws of its state of incorporation, the Company Charter Documents, or
any Contract (as defined in Section 3.04) to which the Company is a party or
otherwise bound.  There are no bonds, debentures, notes, or other indebtedness
of the Company having the right to vote (or convertible into, or exchangeable
for, securities having the right to vote) on any matters on which holders of
Company Shares may vote (“Voting Company Debt”).  Except as otherwise set forth
herein, as of the date of this Agreement, there are no options, warrants,
rights, convertible or exchangeable securities, “phantom” stock rights, stock
appreciation rights, stock-based performance units, commitments, Contracts,
arrangements, or undertakings of any kind to which the Company is a party or by
which the Company is bound (i) obligating the Company to issue, deliver, or
sell, or cause to be issued, delivered, or sold, additional Company Shares or
other equity interests in, or any security convertible or exercisable for or
exchangeable into any Company Shares or other equity interest in, the Company or
any Voting Company Debt, (ii) obligating the Company to issue, grant, extend, or
enter into any such option, warrant, call, right, security, commitment,
Contract, arrangement, or undertaking, or (iii) that give any person the right
to receive any economic benefit or right similar to or derived from the economic
benefits and rights occurring to holders of the Company Shares of the Company.
 
 
6

--------------------------------------------------------------------------------

 
 
SECTION 3.03.  Authority; Execution and Delivery; Enforceability.  The Company
has all requisite corporate power and authority to execute, deliver and perform
this Agreement and to consummate the Transactions.  The execution, delivery and
performance by the Company of this Agreement and the consummation by the Company
of the Transactions have been duly authorized and approved by the Board of
Directors of the Company and no other corporate proceedings on the part of the
Company are necessary to authorize this Agreement and the Transactions.  When
executed and delivered, this Agreement will be enforceable against the Company
in accordance with its terms, subject to bankruptcy, insolvency, and similar
laws of general applicability as to which the Company is subject.
 
SECTION 3.04.  No Conflicts; Consents.
 
(a) The execution and delivery by the Company of this Agreement does not, and
the consummation of the Transactions and compliance with the terms hereof and
thereof will not, conflict with, or result in any violation of or default (with
or without notice or lapse of time, or both) under, or give rise to a right of
termination, cancellation, or acceleration of any obligation or to loss of a
material benefit under, or result in the creation of any Lien upon any of the
properties or assets of the Company under any provision of (i) the Company
Charter Documents, (ii) any material contract, lease, license, indenture, note,
bond, agreement, permit, concession, franchise, or other instrument (a
“Contract”) to which the Company is a party or by which any of its respective
properties or assets is bound, or (iii) subject to the filings and other matters
referred to in Section 3.04(b), any material judgment, order, or decree
(“Judgment”) or material Law applicable to the Company or its properties or
assets, other than, in the case of clauses (ii) and (iii) above, any such items
that, individually or in the aggregate, have not had and would not reasonably be
expected to have a Company Material Adverse Effect.
 
(b) There are no required filings with the Securities and Exchange Commission
(the “SEC”) and applicable “Blue Sky” or state securities commissions, and no
material consent, approval, license, permit, order or authorization (“Consent”)
of, or registration, declaration or filing with, or permit from, any
Governmental Entity is required to be obtained or made by or with respect to the
Company in connection with the execution, delivery, and performance of this
Agreement or the consummation of the Transactions.
 
 
7

--------------------------------------------------------------------------------

 
 
SECTION 3.05. Taxes.
 
(a) The Company has timely filed, or has caused to be timely filed on its
behalf, all Tax Returns required to be filed by it, and all such Tax Returns are
true, complete, and accurate, except to the extent any failure to file or any
inaccuracies in any filed Tax Returns, individually or in the aggregate, have
not had and would not reasonably be expected to have a Company Material Adverse
Effect.  All material Taxes shown to be due on such Tax Returns, or otherwise
owed, have been timely paid, except to the extent that any failure to pay,
individually or in the aggregate, has not had and would not reasonably be
expected to have a Company Material Adverse Effect.  There are no unpaid taxes
in any material amount claimed to be due by the taxing authority of any
jurisdiction, and the officers of the Company know of no basis for any such
claim.
 
(b) If applicable, the Company has established an adequate reserve reflected on
its financial statements for all material Taxes payable by the Company (in
addition to any reserve for deferred Taxes to reflect timing differences between
book and Tax items) for all Taxable periods and portions thereof through the
date of such financial statements.  No material deficiency with respect to any
Taxes has been proposed, asserted or assessed against the Company, and no
requests for waivers of the time to assess any such Taxes are pending, except to
the extent any such deficiency or request for waiver, individually or in the
aggregate, has not had and would not reasonably be expected to have a Company
Material Adverse Effect.
 
(c) For purposes of this Agreement:
 
“Taxes” includes all forms of taxation, whenever created or imposed, and whether
of the United States or elsewhere, and whether imposed by a local, municipal,
governmental, state, foreign, federal, or other Governmental Entity, or in
connection with any agreement with respect to Taxes, including all interest,
penalties, and additions imposed with respect to such amounts.
 
“Tax Return” means all federal, state, local, provincial, and foreign Tax
returns, declarations, statements, reports, schedules, forms, and information
returns and any amended Tax return relating to Taxes.
 
SECTION 3.06.  Benefit Plans.  Except as set forth in the Company Disclosure
Schedule, the Company does not have or maintain any collective bargaining
agreement or any bonus, pension, profit sharing, deferred compensation,
incentive compensation, share ownership, share purchase, share option, phantom
stock, retirement, vacation, severance, disability, death benefit,
hospitalization, medical, or other plan, arrangement or understanding (whether
or not legally binding) providing benefits to any current or former employee,
officer or director of the Company.  As of the date of this Agreement, except as
set forth in the Company Disclosure Schedule, there are no employment,
consulting, indemnification, severance, or termination agreements or
arrangements between the Company and any current or former employee, officer, or
director of the Company, nor does the Company have any general severance plan or
policy.
 
 
8

--------------------------------------------------------------------------------

 
 
SECTION 3.07.  Litigation.  There is no action, suit, inquiry, notice of
violation, proceeding (including any partial proceeding such as a deposition),
or investigation pending or threatened in writing against or affecting the
Company, or any of its properties before or by any court, arbitrator,
governmental or administrative agency, regulatory authority (federal, state,
county, local, or foreign), stock market, stock exchange, or trading facility
(“Action”) except for Actions that, individually and in the aggregate, have not
had and would not reasonably be expected to have a Company Material Adverse
Effect.  Neither the Company nor, to the Company’s knowledge, any director or
officer thereof (in his or her capacity as such), is or has been the subject of
any Action involving a claim or violation of or liability under federal or state
securities laws or a claim of breach of fiduciary duty.
 
SECTION 3.08.  Compliance with Applicable Laws.  To the best of its knowledge,
the Company is in compliance with all applicable Laws, including those relating
to occupational health and safety and the environment, except for instances of
noncompliance that, individually and in the aggregate, have not had and would
not reasonably be expected to have a Company Material Adverse Effect.  This
Section 3.08 does not relate to matters with respect to Taxes, which are the
subject of Section 3.05.
 
SECTION 3.09.  Brokers; Schedule of Fees and Expenses.  No broker, investment
banker, financial advisor, or other person is entitled to any broker, finder, or
other similar fee or commission in connection with the Transactions based upon
arrangements made by or on behalf of the Company.
 
SECTION 3.10.  Contracts.  Except as disclosed in the Company Disclosure
Schedule, there are no Contracts that are material to the business, properties,
assets, condition (financial or otherwise), results of operations or prospects
of the Company and its Merger Subsidiaries taken as a whole.  The Company is not
in violation of or in default under (nor does there exist any condition which
upon the passage of time or the giving of notice would cause such a violation of
or default under) any Contract to which it is a party or by which it or any of
its properties or assets is bound, except for violations or defaults that would
not, individually or in the aggregate, reasonably be expected to result in a
Company Material Adverse Effect.  The Company’s execution of this Agreement and
the consummation of the Transactions contemplated herein would not violate any
Contract to which the Company or any of its Merger Subsidiaries is a party nor
will the execution of this Agreement or the consummation of the Transactions
consummated hereby violate or trigger any “change in control” provision or
covenant in any Contract to which the Company or any Merger Subsidiary is a
party except for violations or defaults that would not, individually or in the
aggregate, reasonably be expected to result in a Company Material Adverse
Effect.
 
SECTION 3.11.  Title to Properties.  Except as set forth in the Company
Disclosure Schedule, the Company does not own any real property.  The Company
has sufficient title to, or valid leasehold interests in, all of its properties
and assets used in the conduct of its business.  All such assets and properties,
other than assets and properties in which the Company has leasehold interests,
are free and clear of all Liens other than those Liens that, in the aggregate,
do not and will not materially interfere with the ability of the Company to
conduct business as currently conducted.
 
 
9

--------------------------------------------------------------------------------

 
 
SECTION 3.12.  Intellectual Property.  The Company owns, or is validly licensed
or otherwise has the right to use, all intellectual property (the “Intellectual
Property Rights”) which are material to the conduct of the business of the
Company taken as a whole.  The Company Disclosure Schedule sets forth a
description of all Intellectual Property Rights which are material to the
conduct of the business of the Company taken as a whole.  No claims are pending
or, to the knowledge of the Company, threatened that the Company is infringing
or otherwise adversely affecting the rights of any person with regard to any
Intellectual Property Right except for claims that would not, individually or in
the aggregate, reasonably be expected to result in a Company Material Adverse
Effect.  To the knowledge of the Company, no person is infringing the rights of
the Company with respect to any Intellectual Property Right other than as to
which the Company has the full right and power to bring action and to enforce
such Intellectual Property Right, and receive the entirety of the proceeds
thereof, by way of judgment, settlement, or otherwise, and no third-party has
any such claims or rights.
 
SECTION 3.13.  Insurance.  Except as set forth on the Company Disclosure
Schedule, the Company does not hold any insurance policy.
 
SECTION 3.14.  Transactions with Affiliates and Employees.  Except as set forth
in the Company Disclosure Schedule, none of the officers or directors of the
Company and, to the knowledge of the Company, none of the employees of the
Company is presently a party to any transaction with the Company (other than for
services as employees, officers, and directors), including any contract,
agreement, or other arrangement providing for the furnishing of services to or
by, providing for rental of real or personal property to or from, or otherwise
requiring payments to or from any officer, director, or such employee or, to the
knowledge of the Company, any entity in which any officer, director, or any such
employee has a substantial interest or is an officer, director, trustee, or
partner.
 
SECTION 3.15.  Application of Takeover Protections.  The Company has taken all
necessary action, if any, in order to render inapplicable any control share
acquisition, business combination, poison pill (including any distribution under
a rights agreement), or other similar anti-takeover provision under the
Company’s Charter Documents or the laws of its country of incorporation that is
or could become applicable to the Shareholders as a result of the Shareholders
and the Company fulfilling their obligations or exercising their rights under
this Agreement, including, without limitation, the issuance of the Parent
Preferred Stock and the Shareholders’ ownership of the Parent Preferred Stock.
 
SECTION 3.16.  Labor Matters.  There are no collective bargaining or other labor
union agreements to which the Company is a party or by which it is bound.  No
material labor dispute exists or, to the knowledge of the Company, is imminent
with respect to any of the employees of the Company.
 
SECTION 3.17.  ERISA Compliance; Excess Parachute Payments.  The Company does
not, and since its inception never has, maintained, or contributed to any
“employee pension benefit plans” (as defined in Section 3(2) of ERISA),
“employee welfare benefit plans” (as defined in Section 3(1) of ERISA) or any
other Company Benefit Plan for the benefit of any current or former employees,
consultants, officers or directors of Company.
 
 
10

--------------------------------------------------------------------------------

 
 
SECTION 3.18.  No Additional Agreements.  The Company does not have any
agreement or understanding with the Shareholders with respect to the
Transactions other than as specified in this Agreement.
 
SECTION 3.19.  Investment Company.  The Company is not, and is not an affiliate
of, and immediately following the Closing will not have become, an “investment
company” within the meaning of the Investment Company Act of 1940, as amended.
 
SECTION 3.20. Absence of Certain Changes or Events.  Except in connection with
the Transactions and as disclosed in the Company Disclosure Schedule, since
August 6, 2013 the Company has conducted its business only in the ordinary
course, and during such period there has not been:
 
(a) any change in the assets, liabilities, financial condition, or operating
results of the Company, except changes in the ordinary course of business that
have not caused, in the aggregate, a Company Material Adverse Effect;
 
(b) any damage, destruction or loss, whether or not covered by insurance, that
would have a Company Material Adverse Effect;
 
(c) any waiver or compromise by the Company of a valuable right or of a material
debt owed to it;
 
(d) any satisfaction or discharge of any lien, claim, or encumbrance or payment
of any obligation by the Company, except in the ordinary course of business and
the satisfaction or discharge of which would not have a Company Material Adverse
Effect;
 
(e) any material change to a material Contract by which the Company or any of
its assets is bound or subject;
 
(f) any mortgage, pledge, transfer of a security interest in, or lien, created
by the Company, with respect to any of its material properties or assets, except
liens for taxes not yet due or payable and liens that arise in the ordinary
course of business and do not materially impair the Company’s ownership or use
of such property or assets;
 
(g) any loans or guarantees made by the Company to or for the benefit of its
employees, officers, or directors, or any shareholders of their immediate
families, other than travel advances and other advances made in the ordinary
course of its business;
 
(h) any alteration of the Company’s method of accounting or the identity of its
auditors;
 
 
11

--------------------------------------------------------------------------------

 
 
(i) any declaration or payment of dividend or distribution of cash or other
property to the Shareholders or any purchase, redemption, or agreements to
purchase or redeem any Company Shares, except for dividends or distributions
made in the ordinary course of business;
 
(j) any issuance of equity securities to any officer, director, or affiliate; or
 
(k) any arrangement or commitment by the Company to do any of the things
described in this Section.
 
SECTION 3.21.  Foreign Corrupt Practices.  Neither the Company, nor, to the
Company’s knowledge, any director, officer, agent, employee, or other person
acting on behalf of the Company has, in the course of its actions for, or on
behalf of, the Company (i) used any corporate funds for any unlawful
contribution, gift, entertainment, or other unlawful expenses relating to
political activity; (ii) made any direct or indirect unlawful payment to any
foreign or domestic government official or employee from corporate funds; (iii)
violated or is in violation of any provision of the U.S. Foreign Corrupt
Practices Act of 1977, as amended; or (iv) made any unlawful bribe, rebate,
payoff, influence payment, kickback, or other unlawful payment to any foreign or
domestic government official or employee.
 
SECTION 3.22.   Licenses and Permits.  The Company has obtained and maintains
all federal, state, local, and foreign licenses, permits, consents, approvals,
registrations, authorizations, and qualifications required to be maintained in
connection with the operations of the Company as presently conducted and as
proposed to be conducted except where the failure to hold such licenses,
permits, consents or qualifications would not, individually or in the aggregate,
reasonably be expected to result in a Company Material Adverse Effect.  The
Company is not in default under any material licenses, permits, consents,
approvals, registrations, authorizations, and qualifications.
 
SECTION 3.23.   Environmental Laws.  The Company (i) is in compliance in all
material respects with any and all Environmental Laws (as hereinafter defined),
(ii) has received all permits, licenses, or other approvals required of them
under applicable Environmental Laws to conduct their respective businesses, and
(iii) is in compliance in all material respects with all terms and conditions of
any such permit, license or approval where, in each of the foregoing clauses
(i), (ii), and (iii), the failure to so comply would be reasonably expected to
have, individually or in the aggregate, a Company Material Adverse Effect.  The
term “Environmental Laws” means all federal, state, local, or foreign laws
relating to pollution or protection of human health or the environment
(including, without limitation, ambient air, surface water, groundwater, land
surface, or subsurface strata), including, without limitation, laws relating to
emissions, discharges, release, or threatened releases of chemicals, pollutants,
contaminants, or toxic or hazardous substances or wastes (collectively,
“Hazardous Materials”) into the environment, or otherwise relating to the
manufacture, processing, distribution, use, treatment, storage, disposal,
transport, or handling of Hazardous Materials, as well as all authorizations,
codes, decrees, demands, or demand letters, injunctions, judgments, licenses,
notices, or notice letters, orders, permits, plans, or regulations issued,
entered, promulgated, or approved thereunder.
 
 
12

--------------------------------------------------------------------------------

 
 
SECTION 3.24.  Indebtedness.  Except as disclosed in the Company Disclosure
Schedule,  the Company (i) does not have any outstanding Indebtedness (as
defined below), (ii) isnot in violation of any term of or is in default under
any contract, agreement, or instrument relating to any Indebtedness, except
where such violations and defaults would not result, individually or in the
aggregate, in a Company Material Adverse Effect, and (iii) is not a party to any
contract, agreement or instrument relating to any Indebtedness, the performance
of which, in the judgment of the Company's officers, has or is expected to have
a Company Material Adverse Effect.    For purposes of this Agreement:  (x)
“Indebtedness” of any Person means, without duplication (A) all indebtedness for
borrowed money, (B) all obligations issued, undertaken, or assumed as the
deferred purchase price of property or services (other than trade payables
entered into in the ordinary course of business), (C) all reimbursement or
payment obligations with respect to letters of credit, surety bonds, and other
similar instruments, (D) all obligations evidenced by notes, bonds, debentures,
or similar instruments, including obligations so evidenced incurred in
connection with the acquisition of property, assets, or businesses, (E) all
indebtedness created or arising under any conditional sale or other title
retention agreement, or incurred as financing, in either case with respect to
any property or assets acquired with the proceeds of such indebtedness (even
though the rights and remedies of the seller or bank under such agreement in the
event of default are limited to repossession or sale of such property), (F) all
monetary obligations under any leasing or similar arrangement which, in
connection with generally accepted accounting principles, consistently applied
for the periods covered thereby, is classified as a capital lease, (G) all
indebtedness referred to in clauses (A) through (F) above secured by (or for
which the holder of such Indebtedness has an existing right, contingent or
otherwise, to be secured by) any mortgage, lien, pledge, charge, security
interest, or other encumbrance upon or in any property or assets (including
accounts and contract rights) owned by any Person, even though the Person which
owns such assets or property has not assumed or become liable for the payment of
such indebtedness, and (H) all Contingent Obligations in respect of indebtedness
or obligations of others of the kinds referred to in clauses (A) through (G)
above; (y) “Contingent Obligation” means, as to any Person, any direct or
indirect liability, contingent or otherwise, of that Person with respect to any
indebtedness, lease, dividend, or other obligation of another Person if the
primary purpose or intent of the Person incurring such liability, or the primary
effect thereof, is to provide assurance to the obligee of such liability that
such liability will be paid or discharged, or that any agreements relating
thereto will be complied with, or that the holders of such liability will be
protected (in whole or in part) against loss with respect thereto; and (z)
“Person” means an individual, a limited liability company, a partnership, a
joint venture, a corporation, a trust, an unincorporated organization, a
government or any department or agency thereof and any other legal entity.
 
 
13

--------------------------------------------------------------------------------

 
 
ARTICLE IV
 
Representations and Warranties of the Parent
 
The Parent and Merger Sub represent and warrant as follows to the Shareholders
and the Company that:
 
SECTION 4.01.  Organization, Standing and Power.  Each of the Parent and Merger
Sub is [or will be at the Closing] duly organized, validly existing, and in good
standing under the laws of the State of Nevada and has full corporate power and
authority and possesses all governmental franchises, licenses, permits,
authorizations, and approvals necessary to enable it to own, lease, or otherwise
hold its properties and assets and to conduct its businesses as presently
conducted, other than such franchises, licenses, permits, authorizations, and
approvals the lack of which, individually or in the aggregate, has not had and
would not reasonably be expected to have a material adverse effect on the Parent
or its subsidiaries, a material adverse effect on the ability of the Parent or
Merger Sub to perform its obligations under this Agreement, or on the ability of
the Parent or Merger Sub to consummate the Transactions (a “Parent Material
Adverse Effect”).  The Parent is duly qualified to do business in each
jurisdiction where the nature of its business or their ownership or leasing of
its properties make such qualification necessary and where the failure to so
qualify would reasonably be expected to have a Parent Material Adverse
Effect.  The Parent has delivered to the Company true and complete copies of the
Articles of Incorporation of the Parent, as amended to the date of this
Agreement (as so amended, the “Parent Charter”), and the Bylaws of the Parent,
as amended to the date of this Agreement (as so amended, the “Parent Bylaws”,
and together with the Parent Charter, the “Parent Charter Documents”).  Merger
Sub has delivered to the Company true and complete copies of the Articles of
Incorporation of the Merger Sub, as amended to the date of this Agreement (as so
amended, the “Merger Sub Charter”), and the Bylaws of the Merger Sub, as amended
to the date of this Agreement (as so amended, the “Merger Sub Bylaws”, and
together with the Merger Sub Charter, the “Merger Sub Charter Documents”).
 
SECTION 4.02.  Merger Subsidiaries; Equity Interests.  Except for Merger Sub and
as otherwise set forth in the Parent SEC Documents (as defined in Section 4.06),
the Parent does not own, directly or indirectly, any capital stock, shareholder
interest, partnership interest, joint venture interest, or other equity interest
in any person.
 
SECTION 4.03.  Capital Structure.  The authorized capital stock of the Parent
consists of 500 million shares of common stock,  $0.001 par value per share,
and 50 million shares of preferred stock, par value $0.001 per share, of which
(i) 220,983,800 shares of common stock are issued and outstanding (ii) no shares
of preferred stock are issued and outstanding, and (iii) [no shares of Parent
Preferred Stock or preferred stock are held by the Parent in its treasury].  No
other shares of capital stock or other voting securities of the Parent are
issued, reserved for issuance, or outstanding.  All outstanding shares of the
capital stock of the Parent are,
 
 
14

--------------------------------------------------------------------------------

 
 
and all such shares that may be issued prior to the date hereof will be when
issued, duly authorized, validly issued, fully paid, and non-assessable and not
subject to or issued in violation of any purchase option, call option, right of
first refusal, preemptive right, subscription right, or any similar right under
any provision of the Nevada Revised Statutes, the Parent Charter, the Parent
Bylaws or any Contract to which the Parent is a party or otherwise bound.  There
are no bonds, debentures, notes, or other indebtedness of the Parent having the
right to vote (or convertible into, or exchangeable for, securities having the
right to vote) on any matters on which holders of Parent Preferred Stock may
vote (“Voting Parent Debt”).  Except as set forth in the Parent SEC Documents,
as of the date of this Agreement, there are no options, warrants, rights,
convertible or exchangeable securities, “phantom” stock rights, stock
appreciation rights, stock-based performance units, commitments, Contracts,
arrangements, or undertakings of any kind to which the Parent is a party or by
which it is bound (i) obligating the Parent to issue, deliver or sell, or cause
to be issued, delivered, or sold, additional shares of capital stock or other
equity interests in, or any security convertible or exercisable for or
exchangeable into any capital stock of or other equity interest in, the Parent
or any Voting Parent Debt, (ii) obligating the Parent to issue, grant, extend,
or enter into any such option, warrant, call, right, security, commitment,
Contract, arrangement, or undertaking, or (iii) that give any person the right
to receive any economic benefit or right similar to or derived from the economic
benefits and rights occurring to holders of the capital stock of the
Parent.   Except as set forth in the Parent SEC Documents, the Parent is not a
party to any agreement granting any security holder of the Parent the right to
cause the Parent to register shares of the capital stock or other securities of
the Parent held by such security holder under the Securities Act.
 
SECTION 4.04.  Authority; Execution and Delivery; Enforceability.  The
execution, delivery and performance by the Parent and Merger Sub of the
Transaction Documents and the consummation by the Parent and Merger Sub of the
Transactions have been duly authorized and approved by the Board of Directors of
the Parent (on behalf of Parent and Merger Sub) and no other corporate
proceedings on the part of the Parent or Merger Sub are necessary to authorize
this Agreement and the Transactions. Each Transaction Document executed by the
Parent or Merger Sub constitutes a legal, valid, and binding obligation of the
Parent and Merger Sub (as applicable), enforceable against the Parent and Merger
Sub in accordance with the terms thereof.
 
SECTION 4.05.  No Conflicts; Consents.
 
(a) The execution, delivery and performance by the Parent and Merger Sub of this
Agreement, does not, and the consummation of Transactions and compliance with
the terms hereof and thereof will not, conflict with, or result in any violation
of or default (with or without notice or lapse of time, or both) under, or give
rise to a right of termination, cancellation, or acceleration of any obligation
or to loss of a material benefit under, or to increased, additional,
accelerated, or guaranteed rights or entitlements of any person under, or result
in the creation of any Lien upon any of the properties or assets of the Parent
or Merger Sub under, any provision of (i) the Parent Charter Documents, (ii)
Merger Sub Charter Documents; (iii) any material Contract to which the Parent is
a party or by which any of its properties or assets is bound, or (iv) subject to
the filings and other matters referred to in Section 4.05(b), any material
Judgment or material Law applicable to the Parent or Merger Sub or its
properties or assets, other than, in the case of clauses (ii) and (iv) above,
any such items that, individually or in the aggregate, have not had and would
not reasonably be expected to have a Parent Material Adverse Effect.
 
 
15

--------------------------------------------------------------------------------

 
 
(b) No Consent of, or registration, declaration, or filing with, or permit from,
any Governmental Entity is required to be obtained or made by or with respect to
the Parent or Merger Sub in connection with the execution, delivery and
performance of this Agreement or the consummation of the Transactions, other
than with respect to Parent the (A) filing with the SEC of reports under
Sections 13 and 16 of the Exchange Act, and (B) filings under state “blue sky”
laws, as each may be required in connection with this Agreement and the
Transactions.
 
SECTION 4.06.  SEC Documents; Undisclosed Liabilities.
 
(a) The Parent has filed all documents required to be filed by the Parent with
the SEC pursuant to Sections 13 and 15 of the Exchange Act, as applicable (the
“SEC Documents”, and all such documents filed with the SEC in the past two (2)
years, the “Parent SEC Documents”).
 
(b) As of its respective filing date, each SEC Document complied in all material
respects with the requirements of the Exchange Act and the rules and regulations
of the SEC promulgated thereunder applicable to such SEC Document, and did not
contain any untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary in order to make the statements
therein, in light of the circumstances under which they were made, not
misleading.  Except to the extent that information contained in any SEC Document
has been revised or superseded by a later filed SEC Document, none of the SEC
Documents contains any untrue statement of a material fact or omits to state any
material fact required to be stated therein or necessary in order to make the
statements therein, in light of the circumstances under which they were made,
not misleading.  The financial statements of the Parent included in the SEC
Documents comply as to form in all material respects with applicable accounting
requirements and the published rules and regulations of the SEC with respect
thereto, have been prepared in accordance with the U.S. generally accepted
accounting principles (“GAAP”) (except, in the case of unaudited statements, as
permitted by the rules and regulations of the SEC) applied on a consistent basis
during the periods involved and fairly present the financial position of Parent
as of the dates thereof and the results of its operations and cash flows for the
periods shown (subject, in the case of unaudited statements, to normal year-end
audit adjustments).
 
(c) Except as set forth in the Parent SEC Documents, the Parent has no
liabilities or obligations of any nature (whether accrued, absolute, contingent,
or otherwise) required by GAAP to be set forth on a balance sheet of the Parent
or in the notes thereto.  The Parent SEC Documents set forth all financial and
contractual obligations and liabilities (including any obligations to issue
capital stock or other securities of the Parent) due after the date hereof.
 
 
16

--------------------------------------------------------------------------------

 
 
(d)  No Finder’s Fee.  Parent has not created any obligation (on behalf of
itself or Merger Sub) for any finder’s, investment banker’s or broker’s fee in
connection with the Transactions.
 
(e)  Absence of Certain Changes or Events.  Except as disclosed in the Parent
0SEC Documents, from the date of the most recent audited financial statements
included in the Parent SEC Documents to the date of this Agreement, the Parent
has conducted its business only in the ordinary course, and during such period
there has not been:
 
(f) any change in the assets, liabilities, financial condition, or operating
results of the Parent from that reflected in the Parent SEC Documents, except
changes in the ordinary course of business that have not caused, in the
aggregate, a Parent Material Adverse Effect;
 
(g) any damage, destruction, or loss, whether or not covered by insurance, that
would have a Parent Material Adverse Effect;
 
(h) any waiver or compromise by the Parent of a valuable right or of a material
debt owed to it;
 
(i) any satisfaction or discharge of any lien, claim, or encumbrance or payment
of any obligation by the Parent, except in the ordinary course of business and
the satisfaction or discharge of which would not have a Parent Material Adverse
Effect;
 
(j) any material change to a material Contract by which the Parent or any of its
assets is bound or subject;
 
(k) any material change in any compensation arrangement or agreement with any
employee, officer, director, or stockholder;
 
(l) any resignation or termination of employment of any officer of the Parent;
 
(m) any mortgage, pledge, transfer of a security interest in, or lien, created
by the Parent, with respect to any of its material properties or assets, except
liens (i) for taxes not yet due or payable, (iii) that arise in the ordinary
course of business and (iii) that do not materially impair the Parent’s
ownership or use of such property or assets or would not cause or be reasonably
expected to cause a Parent Material Adverse Effect;
 
(n) any loans or guarantees made by the Parent to or for the benefit of its
employees, officers, or directors, or any shareholders of their immediate
families, other than travel advances and other advances made in the ordinary
course of its business;
 
(o) any declaration, setting aside or payment or other distribution in respect
of any of the Parent’s capital stock, or any direct or indirect redemption,
purchase, or other acquisition of any of such stock by the Parent;
 
 
17

--------------------------------------------------------------------------------

 
 
(p) any alteration of the Parent’s method of accounting or the identity of its
auditors;
 
(q) any issuance of equity securities to any officer, director, or affiliate; or
 
(r) any arrangement or commitment by the Parent to do any of the things
described in this Section 4.08.
 
SECTION 4.07.  Taxes.
 
(a) The Parent has timely filed, or has caused to be timely filed on its behalf,
all Tax Returns required to be filed by it, and all such Tax Returns are true,
complete and accurate, except to the extent any failure to file, any delinquency
in filing or any inaccuracies in any filed Tax Returns, individually or in the
aggregate, have not had and would not reasonably be expected to have a Parent
Material Adverse Effect.  All Taxes shown to be due on such Tax Returns, or
otherwise owed, have been timely paid, except to the extent that any failure to
pay, individually or in the aggregate, has not had and would not reasonably be
expected to have a Parent Material Adverse Effect.
 
(b) The most recent financial statements contained in the Parent SEC Documents
reflect an adequate reserve for all Taxes payable by the Parent (in addition to
any reserve for deferred Taxes to reflect timing differences between book and
Tax items) for all Taxable periods and portions thereof through the date of such
financial statements.  No deficiency with respect to any Taxes has been
proposed, asserted or assessed against the Parent, and no requests for waivers
of the time to assess any such Taxes are pending, except to the extent any such
deficiency or request for waiver, individually or in the aggregate, has not had
and would not reasonably be expected to have a Parent Material Adverse Effect.
 
(c) There are no Liens for Taxes (other than for current Taxes not yet due and
payable) on the assets of the Parent.  The Parent is not bound by any agreement
with respect to Taxes.
 
SECTION 4.08.  ERISA Compliance; Excess Parachute Payments.  The Parent does
not, and since its inception never has, maintained, or contributed to any
“employee pension benefit plans” (as defined in Section 3(2) of ERISA),
“employee welfare benefit plans” (as defined in Section 3(1) of ERISA) or any
other Parent Benefit Plan for the benefit of any current or former employees,
consultants, officers or directors of Parent.
 
SECTION 4.09.  Litigation.  Except as disclosed in the Parent SEC Documents,
there is no Action which (i) adversely affects or challenges the legality,
validity or enforceability of any of the Transaction Documents or the Parent
Preferred Stock, or (ii) could, if there were an unfavorable decision,
individually or in the aggregate, have or reasonably be expected to result in a
Parent Material Adverse Effect and neither the Parent nor any director or
officer thereof (in his or her capacity as such), is or has been the subject of
any Action involving a claim or violation of or liability under federal or state
securities laws or a claim of breach of fiduciary duty.
 
 
18

--------------------------------------------------------------------------------

 
 
SECTION 4.10.  Compliance with Applicable Laws.  Except as disclosed in the
Parent SEC Documents, the Parent is in compliance with all applicable Laws,
including those relating to occupational health and safety, the environment,
export controls, trade sanctions, and embargoes, except for instances of
noncompliance that, individually and in the aggregate, have not had and would
not reasonably be expected to have a Parent Material Adverse Effect.  Except as
set forth in the Parent SEC Documents, the Parent has not received any written
communication during the past two (2) years from a Governmental Entity that
alleges that the Parent is not in compliance with any applicable Law.  The
Parent is in compliance with all effective requirements of the Sarbanes-Oxley
Act of 2002, as amended, and the rules and regulations thereunder, that are
applicable to it, except where such noncompliance could not have or reasonably
be expected to result in a Parent Material Adverse Effect.
 
SECTION 4.11.  Contracts.  Except as disclosed in the Parent SEC Documents,
there are no Contracts that are material to the business, properties, assets,
condition (financial or otherwise), results of operations, or prospects of the
Parent taken as a whole.  The Parent is not in violation of or in default under
(nor does there exist any condition which upon the passage of time or the giving
of notice would cause such a violation of or default under) any Contract to
which it is a party or by which it or any of its properties or assets is bound,
except for violations or defaults that would not, individually or in the
aggregate, reasonably be expected to result in a Parent Material Adverse Effect.
 
SECTION 4.12.  Title to Properties.  The Parent has good title to, or valid
leasehold interests in, all of its properties and assets used in the conduct of
its businesses.  All such assets and properties, other than assets and
properties in which the Parent has leasehold interests, are free and clear of
all Liens and except for Liens that, in the aggregate, do not and will not
result in a Parent Material Adverse Effect.  The Parent has complied in all
material respects with the terms of all material leases to which it is a party
and under which it is in occupancy, and all such leases are in full force and
effect.
 
SECTION 4.13.  Intellectual Property.  The Parent owns, or is validly licensed
or otherwise has the right to use, all Intellectual Property Rights which are
material to the conduct of the business of the Parent taken as a whole.
 
SECTION 4.14.  Labor Matters.  There are no collective bargaining or other labor
union agreements to which the Parent is a party or by which it is bound.  No
labor dispute exists or, to the knowledge of the Parent, is imminent with
respect to any of the employees of the Parent which would reasonably be expected
to result in a Parent Material Adverse Effect.
 
SECTION 4.15.  Transactions With Affiliates and Employees.  Except as set forth
in the Parent SEC Documents, none of the officers or directors of the Parent
and, to the knowledge of the Parent, none of the employees of the Parent is
presently a party to any transaction with the Parent or any subsidiary (other
than for services as employees, officers, and directors), including any
contract, agreement, or other arrangement providing for the furnishing of
services to or by, providing for rental of real or personal property to or from,
or otherwise requiring payments to or from any officer, director, or such
employee or, to the knowledge of the Parent, any entity in which any officer,
director, or any such employee has a substantial interest or is an officer,
director, trustee, or partner.
 
 
19

--------------------------------------------------------------------------------

 
 
SECTION 4.16.  Application of Takeover Protections.  The Parent has taken all
necessary action, if any, in order to render inapplicable any control share
acquisition, business combination, poison pill (including any distribution under
a rights agreement), or other similar anti-takeover provision under the Parent’s
Charter Documents or the laws of its state of incorporation that is or could
become applicable to the Shareholders as a result of the Shareholders and the
Parent fulfilling their obligations or exercising their rights under this
Agreement, including, without limitation, the issuance of the Parent Preferred
Stock and the Shareholders’ ownership of the Parent Preferred Stock.
 
SECTION 4.17.  No Additional Agreements.  The Parent does not have any agreement
or understanding with the Shareholders with respect to the Transactions other
than as specified in this Agreement.
 
SECTION 4.18.  Investment Company.  The Parent is not, and is not an affiliate
of, and immediately following the Closing will not have become, an “investment
company” within the meaning of the Investment Company Act of 1940, as amended.
 
SECTION 4.19.   Discharge of Implied Warranties.  Parent represents to Seller
that Parent has performed extensive due diligence and investigations with
respect to the Company with the intention of forming its own conclusions
regarding the condition (financial and otherwise), value, property, liabilities,
contacts, contingencies, prospects, risks, and other incidents of the Company’s
business in response to the parties’ express intention and agreement that as of
the Closing the sale hereunder shall be without representation or warranty of
any kind (express or implied) regarding Company.
 
SECTION 4.20.   Solvency.  Immediately after the consummation of the
Transactions, (a) the aggregate fair value of the assets of  Parent will exceed
their aggregate Indebtedness and other liabilities, subordinated, contingent or
otherwise (as determined on a consolidated basis), (b) the aggregate present
fair saleable value of the property of  Parent will be greater than the
aggregate amount that will be required to pay their probable obligations of
Indebtedness and other liabilities, subordinated, contingent or otherwise, as
such Indebtedness and other liabilities become absolute and matured (as
determined on a consolidated basis), and (c)  Parent will be able to pay their
respective Indebtedness and other liabilities, subordinated, contingent or
otherwise, as such Indebtedness and other liabilities become absolute and
matured.
 
SECTION 4.21.   Interim Operation of Merger Sub.  Merger Sub was formed solely
for the purpose of engaging in the Transactions contemplated hereunder.  Merger
Sub has engaged in no other business activities and Merger Sub has conducted its
operations only as contemplated hereby.
 
 
20

--------------------------------------------------------------------------------

 


ARTICLE V
 
Deliveries
 
SECTION 5.01.  Deliveries of the Company and the Shareholders.
 
(a) Unless such deliveries are waived by Parent, in whole or in part, at Closing
as a further condition thereof, concurrently with the Closing, (1) the Company
shall deliver to the Parent: (A) this Agreement executed by all of the
Shareholders as such Shareholders are constituted on the date of Closing; (B)
fully executed subscription agreements; and (C) all such other evidence of the
ownership of the Company Shares as reasonably required by Parent and (2) that
upon Closing, the Shareholders shall have the right to receive the Parent
Preferred Stock; and such persons shall be the only owners of the Company Shares
(or any other ownership interest of any class or character) of the Company.
 
(b) At or prior to the Closing, (i) [the Shareholders shall deliver to the
Parent certificates representing the Shareholders’ Company Shares along with
duly executed stock powers for transfer to the Parent], and (ii) Michael
Holbrook, the Chief Executive Officer of the Company (“Mr. Holbrook”), shall
deliver a Leak-Out and Lockup Agreement, (the “Lockup Agreement”), which Lockup
Agreement may only be released by the Board of Directors of Parent.
 
(c) At or prior to the Closing, Mr. Holbrook shall enter into and deliver to
Parent that certain Employment Agreement (the “Employment Agreement”) and that
certain Indemnification Agreement  (the “Indemnification Agreement”).
 
(d) Evidence of the resignation of the members of the Company’s Board of
Directors and the Company’s officers, effective as of the Effective Time.
 
(e) A secretary’s certificate of the Company certifying as to the Company
Charter Documents and the resolutions of the shareholders of the Company
approving the sale and transfer of the Company Shares to Parent.
 
SECTION 5.02.  Deliveries of the Parent.
 
(a) At or prior to the Closing, the Parent shall deliver to the Company,
evidence of (1) the election of Mr. Michael Holbrook as Chief Executive Officer
and Director of the Parent, and approval of the Employment Agreement and
Indemnification Agreement relating thereto (2) the election of Messrs Stewart
Sytner, Tyler Holbrook, David Wolf and David Frank as a Director(s) of the
Parent; and (3) the resignation of Serge Talon as the Parent’s President, Chief
Executive Officer and as Chairman of the Parent’s Board of Directors.
 
 
21

--------------------------------------------------------------------------------

 
 
(b) At the Closing, the Parent shall deliver to the Shareholders, certificates
representing the new shares of Parent Preferred Stock issued to the Shareholders
on the Closing Date.
 
(c) At the Closing, Parent shall deliver the Employment Agreement, the
Indemnification Agreement [and the Lockup Agreement], duly executed by the
Parent.
 
(d) A secretary’s certificate of the Parent certifying as to the Parent’s
Charter Documents and the resolutions of the Parent’s Board of Directors
approving the Transactions, including, without limitation, the purchase of the
Company Shares and the issuance of the Parent Preferred Stock.
 
 
ARTICLE VI
 
Covenants
 
SECTION 6.01.  Audit of Company Financial Statements.  The Company shall deliver
to Parent audited financial statements for the Company’s most recently completed
last two (2) fiscal years (or portion thereof, as applicable) and unaudited
financial statements for any subsequent interim quarterly period no later than
45 days from the Closing Date.
 
SECTION 6.02.  Public Announcements.  The Parent and the Company will consult
with each other before issuing, and provide each other the opportunity to review
and comment upon, any press releases or other public statements with respect to
the Agreement and the Transactions and shall not issue any such press release or
make any such public statement prior to such consultation, except as may be
required by applicable Law, court process or by obligations pursuant to any
listing agreement with any national securities exchanges.
 
SECTION 6.03.  Fees and Expenses.  All fees and expenses incurred by the Company
and the Parent in connection with this Agreement and the Transactions
contemplated hereunder shall be paid by the Parent, whether or not this
Agreement is consummated.
 
SECTION 6.04.  Financings.  Parent shall use its best efforts to complete a
financing to raise an amount equal to approximately $,3,000,000 no later than
120 days from the Closing Date.
 
SECTION 6.05. Legal Conditions to the Merger.  Each of Parent, Merger Sub, and
Company will take all reasonable actions necessary to comply promptly with all
legal   that may be imposed on it with respect to the Merger and will promptly
cooperate with and furnish information to each other in connection with any such
requirements imposed upon the other.  Each of Parent, Merger Sub, and Company
will take, and will cause its respective subsidiaries to take, all reasonable
actions to obtain (and to cooperate with the other parties in obtaining) any
consent, approval, order, or authorization of, or any exemption by, any
Governmental Entity, or other third party, required to be obtained or made by
Company or Parent or their respective subsidiaries in connection with the Merger
or the taking of any action contemplated thereby or by this Agreement.
 
 
22

--------------------------------------------------------------------------------

 
 
ARTICLE VII
 
Miscellaneous
 
SECTION 7.01.  Notices.  All notices, requests, claims, demands, and other
communications under this Agreement shall be in writing and shall be deemed
given upon receipt by the Parties at the following addresses (or at such other
address for a Party as shall be specified by like notice):
 
If to the Parent, to:                               Universal Resources
3126 South Boulevard, Suite 264
Edmond, OK  72013
Attention: President
 
 
If to the Company, to:
Meekom Gold Exchange and Refinery Corp Limited

 
3126 South Boulevard, Suite 264

 
Edmond, OK   72013

Attention: President
 
If to the Shareholders to each Shareholder at the address set forth on such
Shareholder’s signature page hereto.
 
SECTION 7.02.  Amendments; Waivers; No Additional Consideration.  No provision
of this Agreement may be waived or amended except in a written instrument signed
by the Company, Parent, and the Shareholders.  No waiver of any default with
respect to any provision, condition, or requirement of this Agreement shall be
deemed to be a continuing waiver in the future or a waiver of any subsequent
default or a waiver of any other provision, condition or requirement hereof, nor
shall any delay or omission of any Party to exercise any right hereunder in any
manner impair the exercise of any such right.
 
SECTION 7.03.  Replacement of Securities.  If any certificate or instrument
evidencing any Parent Preferred Stock is mutilated, lost, stolen, or destroyed,
the Parent shall issue or cause to be issued in exchange and substitution for
and upon cancellation thereof, or in lieu of and substitution therefore, a new
certificate or instrument, but only upon receipt of evidence reasonably
satisfactory to the Parent of such loss, theft or destruction and customary and
reasonable indemnity, if requested.  The applicants for a new certificate or
instrument under such circumstances shall also pay any reasonable third-party
costs associated with the issuance of such replacement certificate or
instrument.  If a replacement certificate or instrument evidencing any Parent
Preferred Stock is requested due to a mutilation thereof, the Parent may require
delivery of such mutilated certificate or instrument as a condition precedent to
any issuance of a replacement.
 
 
23

--------------------------------------------------------------------------------

 
 
SECTION 7.04.  Remedies.  In addition to being entitled to exercise all rights
provided herein or granted by law, including recovery of damages, the
Shareholders, Parent, and the Company will be entitled to specific performance
under this Agreement.  The Parties agree that monetary damages may not be
adequate compensation for any loss incurred by reason of any breach of
obligations described in the foregoing sentence and hereby agrees to waive in
any action for specific performance of any such obligation, the defense that a
remedy at law would be adequate.
 
SECTION 7.05.  Interpretation.  When a reference is made in this Agreement to a
Section, such reference shall be to a Section of this Agreement unless otherwise
indicated.  Whenever the words “include,” “includes” or “including” are used in
this Agreement, they shall be deemed to be followed by the words “without
limitation.”
 
SECTION 7.06.  Severability.  If any term or other provision of this Agreement
is invalid, illegal, or incapable of being enforced by any rule or Law, or
public policy, all other conditions and provisions of this Agreement shall
nevertheless remain in full force and effect so long as the economic or legal
substance of the Transactions contemplated hereby is not affected in any manner
materially adverse to any Party.  Upon such determination that any term or other
provision is invalid, illegal, or incapable of being enforced, the Parties shall
negotiate in good faith to modify this Agreement so as to effect the original
intent of the Parties as closely as possible in an acceptable manner to the end
that Transactions contemplated hereby are fulfilled to the extent possible.
 
SECTION 7.07.  Counterparts; Facsimile Execution.  This Agreement may be
executed in one (1) or more counterparts, all of which shall be considered one
and the same agreement and shall become effective when one or more counterparts
have been signed by each of the Parties and delivered to the other
Parties.  Facsimile execution and facsimile or electronic delivery of this
Agreement is legal, valid, and binding for all purposes.
 
SECTION 7.08.  Entire Agreement; Third Party Beneficiaries. This Agreement and
the Company Disclosure Schedule, together (a) constitute the entire agreement,
and supersede all prior agreements and understandings, both written and oral,
among the Parties with respect to the Transactions, and (b) are not intended to
confer upon any person other than the Parties any rights or remedies.
 
SECTION 7.09.  Governing Law.  This Agreement shall be governed by, and
construed in accordance with, the internal laws of the State of California,
without reference to principles of conflicts of laws.  Any action or proceeding
brought for the purpose of enforcement of any term or provision of this
Agreement shall be brought only in the federal or state courts sitting in
California and the parties hereby waive any and all rights to trial by jury.
 
SECTION 7.10. Assignment.  Neither this Agreement nor any of the rights,
interests, or obligations under this Agreement shall be assigned, in whole or in
part, by operation of law or otherwise by any of the Parties without the prior
written consent of the other Parties.  Any purported assignment without such
consent shall be void.  Merger Subject to the preceding sentences, this
Agreement will be binding upon, inure to the benefit of, and be enforceable by,
the Parties and their respective successors and assigns.
 
 
24

--------------------------------------------------------------------------------

 


 IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Securities Exchange Agreement and Plan of Merger as of the date first above
written.
 
The Parent:
 
The Company:
 
UNIVERSAL RESOURCES
 
MEEKOM GOLD EXCHANGE AND REFINERY CORP. LIMITED
 
 
     
By: ____________________________
     
MICHAEL HOLBROOK, CEO
 
By:__________________________
 
 
 
MICHAEL HOLBROOK, CEO
 
 
     
Merger Sub:
     
GIMU ACQUISITION, INC.
             
By:_____________________________
     
MICHAEL HOLBROOK, CEO
     





SHAREHOLDERS
 
__________________________
 
_________________________________
 
BERNARD BERNSTEIN
 
SAUL BROOKS
 
26 Brighton A
 
61 Quail Avenue
 
Boca Raton, FL 33434
 
Hewlett, NY11557
                 
BROOKWOOD CONSULTING, LLC
         
_________________________________
     
MARTIN CORMIER
 
By:____________________
 
615 CR 2933
 
   Its_________________
 
Alba, TX 75416
 
3126 South Blvd., Suite 264
     
Edmond, TX 73013
         
________________________________
     
CYNTHIA A. CORNETT
 
CRITICAL SOLUTIONS, LLC
 
2405 Stonehenge Drive
 
 
 
Edmond, TX 73034
         
By:_____________________
     
   Its___________________
     
2400 N. Douglas Blvd.
     
Arcadia, OK 73007
     

 
 
25

--------------------------------------------------------------------------------

 
 
_________________________
 
______________________________
 
ROERTS B. DANIELS
 
ANN DESMOND
 
Park Place Apt 241
 
4506 Tree Bark Lane
 
3l Executive Park Drive
 
High Point, NC27265
 
Hendersonville, TN37075
                             
__________________________
 
______________________________
 
CHARLOTTE EISENBERGER
 
SANDY EISENBERGER
 
969 E. 27h Street
 
______________________________
 
Brooklyn, NY11210
 
______________________________
         
DOMER, LLC
                     
By:________________________
 
_____________________________
 
    Its ______________________
 
SETH EISENBERGER
 
171 Pier Avenue #412
 
_____________________________
 
Marina del Rey, CA 90405
 
_____________________________
                 
________________________
     
EDITH T. FRAGO-ADP,
 
_____________________________
 
P.O. Box 82
 
CARRIE IDLER
 
Washington Grove, MD 20880-0082
 
952 E. 28th Street
 
Brooklyn, NY11210
             
HOLSTER INVESTMENTS LLC
                     
By:_______________________
     
   Its_____________________
 
_____________________________
 
1209 Territories Drive
 
MINDY JONES
 
Edmond, OK73034
 
1005 Woodland Drive
 
 
 
Norman, OK 73072
         
__________________________
     
KORNBLIT, ARTHUR
     
1030 Crestwood Road
     
Woodmere, NY11598
                     
___________________________
 
_______________________________
 
CRAIG LeBARON
 
LORI MERMELSTEIN
 
322 N. State Street
 
974 E. 27th Street
 
Hurricane, UT11598
 
Brooklyn, NY11210
 

 
 
26

--------------------------------------------------------------------------------

 
 
__________________________
 
_______________________________
 
ZOHAR PEREG
 
VICKI PUCKETT
 
 
 
2020 Bent Twig
 
 
 
Edmond, OK 73013
                 
__________________________
 
________________________________
 
JOE RESTIVO
 
ALLAN ROFFE
 
13209 Shadow Wood Place
 
289 Meadowview Avenue
 
Moorpark, CA 93021
 
Hewlett Bay Park, NY11557
                         
_________________________
 
SP TEOK, LLC
 
MORDECHAI RUMPLER
     
MMM Group Inc.
     
P.O. Box 190095
 
By:_____________________________
 
Brooklyn, NY11219
 
   Its___________________________
 
 
 
3540 South Boulevard, Suite 100
 
 
 
Edmond, OK 73013
                 
__________________________
 
____________________________
 
LEON (ARI) SYTNER
 
TAMAR SYTNER
 
25 Innes Road
 
25 Innes Road
 
Tenfly, NJ 11210
 
Tenfly, NY 11210
                 
__________________________
 
____________________________
 
LISA SYTNER-ZONDER
 
MICHAEL I. TINNEY
 
25 Innes Road
 
261 Highland Terrace
 
Tenfly, NJ 11210
 
Norman, OK 73069
                 
__________________________
 
_____________________________
 
STEWART SYTNER
 
SCOTT WAGMAN
 
One Ipswich Avenue
 
398 Felter Avenue
 
Great Neck, NY 11021
 
Hewlett, NY 11557
                 
TELEY GROUP LLC
 
TRINITY CAPITAL RESOURCES LLC
                 
By:________________________
 
By:____________________________
 
   Its________________________
 
   Its_________________________
 
3016 Garden Vista
 
132 San Miniato
 
Edmond, OK 73034
 
Georgetown, TX 78628
                 





 
27

--------------------------------------------------------------------------------

 
 
____________________________
 
______________________________
 
SEAN WESTERLUND
 
LARRY WOOD
 
15016 Big Falls Drive
 
15 a Lake Humphrey
 
Marlow, OK
 
73055
         
ZABEL FAMILY LIVING TRUST
             
   ______________________________
     
By:_________________________
 
PIUS K. TABOA
 
   Its_______________________
 
25 Grafton Street #400
 
6000 Oak Tree Road
 
Cairns QLD
 
Edmond, OK 73025
 
Australia 4870
                         
____________________________
 
______________________________
 
DAVID WOLF
 
GEORGE NICKELSON
 
20 Strathmore Road
 
302-675 West Hastings St.
 
Great Neck, NY 11023
 
Vancouver, BC V6B IN2, Canada
                 
____________________________
 
______________________________
 
EDDIE PITURARA
 
DAVID WISEMAN
 
Parcel No# 191-041-137
 
1078 Quentin Place
 
Ranadi Industrial Area, E. Honiara
 
Woodmere, NY 11598
 
Honiara, Solomon Islands
     




 
28

--------------------------------------------------------------------------------

 